[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                          Nos. 10-14216 & 11-10572          ELEVENTH CIRCUIT
                           Non-Argument Calendar            SEPTEMBER 27, 2011
                         ________________________                JOHN LEY
                                                                  CLERK
                           Agency No. A98-971-289


BIN BIN LIN,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                         ________________________

                    Petitions for Review of a Decision of the
                          Board of Immigration Appeals
                          ________________________

                             (September 27, 2011)

Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:

     In this consolidated appeal, Bin Bin Lin, a native and citizen of China,
petitions for review of: (1) the final order of the Board of Immigration Appeals

(“BIA”) affirming the Immigration Judge’s (“IJ”) order denying her claims for

asylum and withholding of removal;1 and (2) the BIA’s denial of her subsequent

motion to reopen her removal proceedings. On appeal, Lin challenges the finding

that she failed to show a well-founded fear of persecution based on her violation

of China’s family planning policies. After review, we deny the petitions for

review.2

                       I. FUTURE PERSECUTION CLAIMS

       To establish asylum eligibility, an alien must show, with specific and

credible evidence, either past persecution or a “well-founded fear” of future

persecution on account of a statutorily listed factor. Immigration and Nationality

Act (“INA”) § 101(a)(42), 8 U.S.C. § 1101(a)(42)(A); 8 C.F.R. § 208.13(a)-(b);




       1
        On appeal, Lin does not challenge the denial of her request for relief under the
Convention Against Torture and thus has abandoned that claim. See Sepulveda v. U.S. Att’y
Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
       2
        Where, as here, the BIA issues its own opinion and adopts the reasoning of the IJ, we
review the decisions of both the BIA and the IJ. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284
(11th Cir. 2001). In so doing, we review legal conclusions de novo, and factual findings under
the “highly deferential” substantial evidence standard. Kasemzadeh v. U.S. Att’y Gen., 577 F.3d
1341, 1350-51 (11th Cir. 2009). Under the substantial evidence test, we will reverse only if the
record compels it and the “mere fact that the record may support a contrary conclusion is not
enough to justify a reversal of the administrative findings.” Id. at 1351 (quotation marks
omitted).

                                               2
Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230-31 (11th Cir. 2005).3

Government-ordered forced sterilization or persecution for refusing to undergo

such a procedure is “persecution on account of political opinion.” INA

§ 101(a)(42)(B); 8 U.S.C. § 1101(a)(42)(B).

       Lin’s asylum application rests solely on a claim of future persecution.

Specifically, Lin alleges that if she returns to her hometown of Hou Dong Village,

Tan Tou Town, Chang Le City in Fujian Province, she will be forcibly sterilized

and fined because she already has two children, both boys, who were born in the

United States.4

       To establish a well-founded fear, “an applicant must demonstrate that his or

her fear of persecution is subjectively genuine and objectively reasonable.” Al

Najjar v. Ashcroft, 257 F.3d 1262, 1289 (11th Cir. 2001). To show a well-

founded fear, the applicant must present “specific, detailed facts showing a good

reason to fear that he or she will be singled out for persecution.” Id. at 1287

       3
          Similarly, an applicant for withholding of removal must show it is more likely than not
that she will be persecuted based on a protected ground. Mendoza v. U.S. Att’y Gen., 327 F.3d
1283, 1287 (11th Cir. 2003); 8 C.F.R. § 208.16(b). Because the standard for establishing
eligibility for withholding of removal is higher than the standard for establishing asylum
eligibility, an applicant who, like Lin, fails to meet her burden of proof for asylum necessarily
fails to establish entitlement to withholding of removal. See D-Muhumed v. U.S. Att’y Gen.,
388 F.3d 814, 819 (11th Cir. 2004).
       4
        Lin’s second child was born in the United States two months after she filed her asylum
application. At the time of her removal hearing, Lin was two-months pregnant with her third
child.

                                                3
(quotation marks omitted). The Supreme Court has explained that “so long as an

objective situation is established by the evidence, it need not be shown that the

situation will probably result in persecution, but it is enough that persecution is a

reasonable possibility.” INS v. Cardoza-Fonseca, 480 U.S. 421, 440, 107 S. Ct.

1207, 1217 (1987) (quotation marks omitted). The Supreme Court declined to

elaborate further, however, and observed that:

      [t]here is obviously some ambiguity in a term like “well-founded
      fear” which can only be given concrete meaning through a process of
      case-by-case adjudication. In that process of filling any gap left,
      implicitly or explicitly, by Congress, the courts must respect the
      interpretation of the agency to which Congress has delegated the
      responsibility for administering the statutory program.

Id. at 448, 107 S. Ct. at 1221 (quotation marks omitted).

      The BIA has determined that asylum claims by Chinese nationals who fear

future sterilization based on China’s one-child policy must be evaluated on a case-

by-case basis. In re J-H-S-, 24 I.&N. Dec. 196, 201 (BIA 2007), pet. for review

denied sub. nom. Shao v. Mukasey, 546 F.3d 138 (2d Cir. 2008). To demonstrate

an objectively reasonable fear, the alien must show: (1) “the details of the family

planning policy relevant to [her]”; (2) “the alien violated the policy”; and (3) “the

violation of the family planning policy would be punished in the local area in a

way that would give rise to an objective fear of future persecution.” Id. at 198-



                                           4
99.5

           II. RULINGS ON LIN’S FUTURE PERSECUTION CLAIMS

       Here, the IJ and the BIA concluded that Lin had not established that her

municipality was enforcing the family planning policy in a way that would rise to

the level of persecution. The BIA explained that: (1) the record showed that there

was “no uniform policy regarding the implementation of the population control

law with respect to children born outside of China”; and (2) “while some

individuals may be subject to economic penalties or sanctions for such births,

[Lin’s] evidence does not establish penalties or sanctions rising to the level of

persecution.”

       The IJ and BIA concluded that the Chinese government does not have a

national policy of forcibly sterilizing parents who return with two children born in

the United States, but rather that these parents tend to be subjected to economic

penalties and fines. The IJ and the BIA cited several recent published BIA

opinions that considered State Department documents also found in Lin’s record,

such as the 2007 China Profile of Asylum Claims and Country Conditions (“2007

Country Profile”). See In re H-L-H- & Z-Y-Z-, 25 I.&N. Dec. 209 (BIA 2010); In


       5
        Lin does not argue that the BIA’s three-part test is an unreasonable interpretation of the
term “well-founded fear” in INA § 101(a)(42), 8 U.S.C. § 1101(a)(42)(A), to which we should
not apply Chevron deference.

                                                 5
re J-H-S-, 24 I.&N. Dec. 196 (BIA 2007), pet. for review denied sub nom., Shao v.

Mukasey, 546 F.3d 128 (2d Cir. 2008); In re J-W-S-, 24 I.&N. Dec. 185 (BIA

2007).

                 III. SUBSTANTIAL EVIDENCE ANALYSIS

      Substantial evidence supports the finding of the IJ and the BIA that Lin’s

fear of forced sterilization or persecutory fines was not objectively reasonable.

The documentary evidence indicates that couples who return to Fujian Province

with two U.S.-born children are not deemed to have violated the one-child policy

at all and, even if they were, they would only be fined.

      Specifically, the 2007 Country Profile states that: (1) China’s national

policy prohibits the use of physical force to compel a person to submit to

sterilization; (2) local enforcement of family planning policies is uneven, but

consulate general officials visiting Fujian Province and interviewing visa

applicants from Fujian Province found evidence of coercion through public

pressure and fines, but not the use of physical force; (3) there were some reports in

2006 of forced sterilization in Fujian Province, but Chinese officials claimed these

were rare, unsanctioned incidents carried out by overzealous officials who had

exceeded their authority; and (4) U.S.-born children of Chinese couples who

return to Fujian Province are not counted under the one-child policy if the parents

                                          6
do not enter the children into the household registry; however, the children then

would not be eligible for free education, free medical care or other free social

services.

       The record also contains an October 2006 letter from the Fujian Province

Population and Family Planning Committee (“FPPFPC”) to the U.S. Consulate

General advising that: (1) children born abroad are not considered permanent

residents of China and, thus, would not be counted under the one-child policy if

the children are not entered in the household registery; (2) under Fujian Province

regulations, there are no forced sterilizations; and (3) because Villagers’

Committees do not have the authority to “make decisions on family planning

disposition[s],” any “certificate/proof issued by said Committee should be deemed

ineffective.” In a follow-up letter dated January 2007, the FPPFPC clarified that a

child born overseas but who has not established permanent residency in China (by

being entered in the household registry) would not be counted even if the child

was “administered as a Chinese citizen.”6

       Lin’s particularized evidence does not compel a conclusion to the contrary.

Lin testified that other members of her family were forcibly sterilized. However,



       6
        Under Chinese law, a U.S.-born child is considered a Chinese citizen unless the parents
are lawful permanent residents or citizens of the United States.

                                               7
Lin did not state that these family members had given birth to two children in the

United States. Thus, this evidence does not bear on whether Lin, whose children

were born in the United States, would be forcibly sterilized even if she did not

enter her children in the household registry.

      Lin submitted: (1) statements from her mother and father-in-law, who went

to the Xia Jiang and Hou Dong Village Committees, respectively, and were told

that either Lin or her husband would be required to undergo sterilization if they

returned to China with their two U.S.-born children; and (2) a December 2008

notice purportedly from the Tan Tou Town family planning office, obtained by

Lin’s mother, stating that Lin was a Chinese citizen, all Chinese citizens who give

birth to two children “must undergo sterilization surgery,” and Lin’s children born

abroad would be “administered as Chinese citizens.”

      The IJ and the BIA gave this documentary evidence little weight, however,

because it was inconsistent with the FPPFPC’s correspondence to the U.S.

Consulate General and the State Department reports. Furthermore, the IJ

questioned the authenticity of the Tan Tou Town notice. The IJ noted that the

document was not authenticated as required by 8 C.F.R. § 1287.6(b) and that,

according to the 2007 Country Profile, such documentation from Fujian Province




                                          8
is subject to widespread fabrication and fraud.7

       Substantial evidence also supports the finding that Lin did not show an

objectively reasonable fear of economic persecution. Fines may amount to

persecution if they cause a “severe economic disadvantage,” considering the

alien’s net worth, other sources of income and the conditions of the local

economy. See In re T-Z-, 24 I.&N. Dec. 163, 173-74 (BIA 2007) (quotation

marks omitted). To meet the severe economic disadvantage standard, the fine

should reduce the alien “to an impoverished existence.” Id. at 174; see also Yang

v. U.S. Att’y Gen, 418 F.3d 1198, 1203 (11th Cir. 2005) (concluding that a single

fine for the birth of second child that the Chinese alien did not dispute and paid

within three days of the assessment did not amount to past persecution).

       The record reflects that it is unlikely Lin’s U.S.-born children will be

       7
          There is no merit to Lin’s claim that the IJ and the BIA believed they were required to
give greater weight to State Department documents, such as the 2007 Country Profile. Rather,
the IJ discussed the 2007 Country Profile and explained why that evidence was entitled to greater
weight than Lin’s statements and unauthenticated documents.
         Similarly, we reject Lin’s argument that the IJ and the BIA failed to consider all of her
evidence or to conduct a case-by-case evaluation of her asylum claim. The IJ reviewed Lin’s
evidence and came to a decision based on the weight he gave that evidence in relation to the
other documentary evidence. Although the BIA’s decision did not review all of Lin’s evidence,
it stated that the IJ had engaged in a lengthy discussion of the evidence and that the BIA agreed
with the IJ’s conclusion that Lin had failed to meet her burden of proof as to asylum eligibility.
See Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010) (explaining that the BIA and
the IJ “are not required to address specifically each claim the petitioner made or each piece of
evidence the petitioner presented, but they must consider the issues raised and announce their
decision in terms sufficient to enable a reviewing court to perceive that they have heard and
thought and not merely reacted” (quotation marks and brackets omitted)).

                                                9
counted toward China’s family planning policy as long as Lin does not enter them

in her household registry. Thus, it appears Lin will not be fined at all, although

her children will be ineligible for free social services such as education and

medical care.

       Even assuming Lin were fined, the record does not compel a conclusion that

the fine would reduce Lin to an impoverished existence. The 2007 Country

Profile indicated that, while fines can be significant, the Chinese government

permits them to be paid in installments and local village committees can sue

couples who refuse to pay the fine, but cannot garnish their wages. Lin testified

that her fine could amount to approximately $5,000 or $6,000. However, she did

not offer any evidence of her net worth, her other sources of income, if any, or the

economic conditions in Hou Dong Village or Tan Tou Town. On this record, we

are not compelled to conclude that any fine imposed would reduce Lin to an

impoverished existence.

                              IV. MOTION TO REOPEN

       Lin argues that the BIA abused its discretion in denying her motion to

reopen.8 An alien subject to a final order of removal may file a motion to reopen


       8
        We review the denial of a motion to reopen for an abuse of discretion. Zhang v. U.S.
Att’y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009). Review “is limited to determining whether
the BIA exercised its discretion in an arbitrary or capricious manner.” Id.

                                              10
based on previously unavailable and material evidence of changed country

conditions. INA § 240(c)(7)(A), (C)(ii), 8 U.S.C. § 1229a(c)(7)(A), (C)(ii). The

motion to reopen must “state new facts that will be proven at a hearing to be held

if the motion is granted and shall be supported by affidavits or other evidentiary

material.” Id. § 240(c)(7)(B), 8 U.S.C. § 1299a(c)(7)(B). “A motion to reopen

proceedings shall not be granted unless it appears to the Board that evidence

sought to be offered is material and was not available and could not have been

discovered or presented at the former hearing.” 8 C.F.R. § 1003.2(c)(1). Because

motions to reopen are disfavored in removal proceedings, the movant bears a

“heavy burden,” Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009),

and must show that, if proceedings were reopened, “the new evidence would likely

change the result in the case.” Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256-57

(11th Cir. 2009). We have concluded that evidence of a recent increased

campaign of forced sterilization in the alien’s home village may satisfy the

changed country conditions requirement. See, e.g., id. at 1254; Li v. U.S. Att’y

Gen., 488 F.3d 1371, 1375 (11th Cir. 2007).

      Here, Lin has not met her heavy burden. Unlike in Li and Jiang, cited

above, Lin does not assert that enforcement of the family planning policy has

intensified in her home town since her August 24, 2009 hearing. Furthermore,

                                         11
many of the documents Lin offered in her motion to reopen predate her hearing,

and Lin gave no reason she could not have offered them at that time.

       Lin’s documents that post-date her removal hearing included: (1) an

October 2009 evaluation of the 2007 Country Profile by Dr. Flora Sapio criticizing

the State Department’s methods of gathering information (in particular, relying on

sources that cannot be verified or trusted);9 (2) November 10, 2009 testimony of

human rights activists and officials before the Congressional Human Rights

Commission that, inter alia, forced sterilization and abortion continue to occur in

China under the one-child policy; and (3) an affidavit dated August 7, 2009 by

Rensu Yuan, a resident of Qinchuan Village, Guantou Town, Jianjiang County in

Fujian Province, stating that, upon Yuan’s removal to China in September 2008,

he was forcibly sterilized because he had two U.S.-born children.10

       However, these three pieces of new evidence largely pertain to events that

happened before Lin’s hearing and do not indicate that, after her hearing,



       9
        With respect to the enforcement of the one-child policy against Chinese couples with
children born overseas, Dr. Sapio’s report suggested that the FPPFPC’s letters to the U.S.
Consulate General are inconsistent with a 1958 Chinese law that requires all children born
outside mainland China to be entered in the household registery within thirty days of their birth.
       10
          Additionally, Lin submitted her own affidavit stating that she had given birth to her
third child, a daughter, on April 14, 2010. On appeal, Lin does not raise a specific argument as
to the birth of her third child or argue that it increased her risk for persecution. Thus, Lin has
abandoned this issue. See Sepulveda, 401 F.3d at 1228 n.2.

                                                 12
enforcement efforts against parents of U.S.-born children were stepped up in Lin’s

hometown. At most, this evidence shows generally that forced sterilizations

continue to occur in China.11 As such, we cannot say the BIA abused its discretion

in concluding that Lin’s new evidence did not show a material change in country

conditions warranting reopening.

       PETITIONS DENIED.




       11
         The BIA stated that it was not persuaded that Dr. Sapio’s report was an expert opinion
on the reliability of State Department reports and cited recent published BIA decisions that State
Department documents are highly probative and usually the best source of information on foreign
nations. The BIA was within its discretion to continue to credit the 2007 Country Profile over
Dr. Sapio’s report.

                                               13